                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



Walter Caldwell,                             )       CASE NO. 1:18 CV 68
                                             )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Allstate Property Insurance                  )       Memorandum of Opinion and Order
Casualty Company,                            )
                                             )
                      Defendant.             )




       INTRODUCTION

       This matter is before the Court upon Plaintiff’s Motion for Summary Judgment (Doc.

14). Also pending is Defendant Allstate’s Motion for Summary Judgment re: Coverage (Doc.

15). This is an insurance coverage dispute. For the reasons that follow, plaintiff’s motion is

DENIED and defendant’s motion is GRANTED in PART and DENIED in PART. Defendant is

entitled to summary judgment on the issue of “freezing.” Questions of fact exist, however, with

respect to the issues of “unoccupied” and “reasonable care.” As no party moved for summary

judgment on count two, that count also remains pending.

                                                 1
       FACTS

       Plaintiff Walter Caldwell insured property located in Cleveland through defendant

Allstate Property Insurance Casualty Company. The policy at issue insured the structure, as well

as the personal property located therein. It is undisputed that in 2016 problems with two pipes

caused damage to the structure and plaintiff’s personal property. The facts of the case are

largely undisputed.

       Plaintiff purchased the Cleveland property in 2005 and “moved in” in 2006. At that time,

plaintiff’s elderly mother resided in Rocky River. Plaintiff testified that he split time between

the two houses. He kept clothing at both houses and maintained a bedroom at his mother’s

house. Plaintiff kept his musical instruments and important papers at his Cleveland house. After

his mother died, plaintiff continued to split time between the two homes. He used both houses as

mailing addresses, although his license contains the Rocky River address. Plaintiff testified that

the thermostat at the Cleveland property was always set to 65 degrees.

       On the other hand, a neighbor to the Cleveland property testified that he did not believe

that anyone lived at the house. The neighbor indicated that lights were only very rarely on in the

house and there was never any activity that indicated that anyone lived there. In addition,

defendant provides testimony from plaintiff’s agent, who indicated that plaintiff admitted to the

agent that plaintiff did not live at the Cleveland property. Plaintiff further testified that he never

took a shower or bath at the Cleveland property.

       Plaintiff testified that he was at the Cleveland property on December 10, 2016, and again

on January 22, 2017. Plaintiff has no recollection of being there at any point in between.

Plaintiff always checked the furnace and thermostat to make sure it was functioning. On January


                                                  2
22, 2017, a neighbor of the Cleveland property noticed water flowing inside the house and

notified plaintiff via telephone. Due to the length of the water flow, the doors were swollen shut.

Plaintiff and his neighbors pried the door open with a pry bar. According to plaintiff, a neighbor

turned off the water valve and the furnace.

       On January 26, 2017, Donnelly Heating and Cooling came to the Cleveland property to

check on the furnace. Thereafter, defendant retained Nick Leone, an engineer, to investigate the

cause of the loss. Leone inspected the property on two separate occasions. Leone determined

that there were two sources for the water leaks. One source originated from an upstairs

bathroom hot water pipe that had separated from its compression connection to the valve. The

other source was a cracked elbow to the cold water supply pipe in a downstairs bathroom.

       In connection with his investigation, Leone obtained utility bills. The water bills showed

essentially zero water usage during all of 2016, until water usage suddenly spiked for a week

commencing on December 18, 2016. On December 25, 2016, the water meter registered no

usage. On January 22, 2017, however, neighbors discovered free flowing water inside the

property even though the water meter was not registering any usage. In addition, Leone

reviewed gas bills and historical usage. Leone determined that the natural gas usage for the

second half of 2016 was minimal and accounted only for maintenance of the pilot light on the

furnace. In other words, the furnace was not used as a heating source in the latter half of 2016.

In addition, when Leone inspected the furnace, he noted that the natural gas valve was in the

pilot position. Plaintiff, however, testified that he never switched the valve and only inspected

the thermostat to make sure it was set at 65 degrees.

       Ultimately, defendant denied plaintiff’s claim for coverage based on the “frozen pipe”


                                                 3
exclusion and this lawsuit followed. Plaintiff filed his three-count complaint in state court and,

thereafter, defendant removed this matter. Count one is a claim for breach of contract, count two

is a claim for bad faith, and count three seeks a declaratory judgment. Although defendant

claims that the Court bifurcated count two, a review of the docket demonstrates that the Court

did no such thing. Rather, the Court stayed the appraisal at the request of the parties. The

docket entry cited by defendant makes no mention whatsoever of count two.

       Defendant moves for summary judgment only with respect to counts one and three.

Plaintiff moves for “summary judgment/declaratory relief” with respect to count one. The Court

interprets this to mean that plaintiff seeks summary judgment with respect to both count one, i.e,

the breach of contract claim, as well as count three, i.e., the declaratory judgment claim. Both

motions are opposed. As neither party moved with respect to count two, that count remains

pending.

        STANDARD OF REVIEW

       Rule 56(a) of the Federal Rules of Civil Procedure, as amended on December 1, 2010,

provides in relevant part that:

       A party may move for summary judgment, identifying each claim or defense—or the part
       of each claim or defense—on which summary judgment is sought. The court shall grant
       summary judgment if the movant shows that there is no genuine dispute as to any
       material fact and the movant is entitled to judgment as a matter of law.

Fed .R.Civ.P. 56(a).

       Rule 56(e) provides in relevant part that “[i]f a party fails to properly support an assertion

of fact or fails to properly address another party's assertion of fact as required by Rule 56(c), the

court may ... consider the fact undisputed for purposes of the motion ... [and] grant summary

judgment if the motion and supporting materials—including the facts considered

                                                  4
undisputed-show that the movant is entitled to it.” Fed.R.Civ.P. 56(e).

       Although Congress amended the summary judgment rule, the “standard for granting

summary judgment remain unchanged” and the amendment “will not affect continuing

development of the decisional law construing and applying” the standard. See, Fed.R.Civ.P. 56,

Committee Notes at 31.

       Accordingly, summary judgment is appropriate when no genuine issues of material fact

exist and the moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56(c)); see also LaPointe v. UAW, Local

600, 8 F.3d 376, 378 (6th Cir. 1993). The burden of showing the absence of any such genuine

issues of material facts rests with the moving party:

               [A] party seeking summary judgment always bears the initial
               responsibility of informing the district court of the basis for its
               motion, and identifying those portions of “the pleadings,
               depositions, answers to interrogatories, and admissions on file,
               together with affidavits,” if any, which it believes demonstrates the
               absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (citing Fed. R. Civ. P. 56(c)). A fact is “material only if its resolution

will affect the outcome of the lawsuit.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

       Once the moving party has satisfied its burden of proof, the burden then shifts to the

nonmoving party. The court must afford all reasonable inferences and construe the evidence in

the light most favorable to the nonmoving party. Cox v. Kentucky Dep’t. of Transp., 53 F.3d

146, 150 (6th Cir. 1995) (citation omitted); see also United States v. Hodges X-Ray, Inc., 759

F.2d 557, 562 (6th Cir. 1985). However, the nonmoving party may not simply rely on its

pleading, but must “produce evidence that results in a conflict of material fact to be solved by a

jury.” Cox, 53 F.3d at 150.

                                                  5
       Summary judgment should be granted if a party who bears the burden of proof at trial

does not establish an essential element of his case. Tolton v. American Biodyne, Inc., 48 F.3d

937, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “the mere existence of a

scintilla of evidence in support of plaintiff’s position will be insufficient; there must be evidence

on which the jury could reasonably find for the plaintiff.” Copeland v. Machulis, 57 F.3d 476,

479 (6th Cir. 1995) (quoting Anderson, 477 U.S. at 52 (1986)). Moreover, if the evidence is

“merely colorable” and not “significantly probative,” the court may decide the legal issue and

grant summary judgment. Anderson, 477 U.S. at 249-50 (citation omitted).

       ANALYSIS

       Defendant argues that it is entitled to summary judgment with respect to the breach of

contract and declaratory judgment claims because the loss is not “covered” under the terms of

the Policy. Defendant cites the following policy terms:

       Losses We Do Not Cover Under Coverage A, Coverage B and Coverage C

       A. We do not cover loss to the property described in Coverage A–Dwelling Protection...
       consisting of or caused by the following:

               1. Freezing of:

                       a) plumbing....

               or discharge, leakage or overflow from within a)...above, caused by freezing,
               while the building structure is vacant, unoccupied or being constructed unless you
               have used reasonable care to:

                       a) maintain heat in the building or structure; or

                       b) shut off the water supply and drain the system and appliances.

(Doc. 15-2 at PageID 169).

       According to defendant, at the time of the loss, the “building or structure” was

                                                  6
“unoccupied” and plaintiff failed to maintain the heat. Nor did plaintiff shut off the water

supply.

          Plaintiff initially argues that the policy is ambiguous. Plaintiff points to the following

policy term:

          Permission Granted To You

          a)     The residence premises may be vacant or unoccupied for any length of time,
                 except where a time frame is indicated in this policy for specific perils. A
                 building structure under construction is not considered vacant.

          According to plaintiff, defendant cannot have it both ways. On the one hand, the

“Permission Granted To You” portion of the policy expressly allows plaintiff to leave the

premises unoccupied for “any length of time.” Plaintiff notes that the “freezing” exclusion does

not identify a “time frame” and, as such, the parties agreed that the premises could be left

unoccupied. According to plaintiff, it is inconsistent to then essentially prohibit plaintiff from

leaving the premises unoccupied.

          “The question of whether the language of an agreement is ambiguous is a question of

law.” United States v. Donovan, 348 F.3d 509, 512 (6th Cir. 2003) (citing Parrett v. Am. Ship

Bldg. Co., 990 F.2d 854, 858 (6th Cir. 1993)). Where the terms of a contract are clear and

unambiguous, the Court presumes that the parties’ intent resides in the words utilized in the

agreement. Gencorp, Inc. v. American Int’l Underwriters, 178 F.3d 804, 817-18 (6th Cir. 1999).

“[I]f the meaning of the contract is apparent, the terms of the agreement are to be applied, not

interpreted.” Id. “Only when the language of a contract is unclear or ambiguous, or when the

circumstances surrounding the agreement invest the language of the contract with a special

meaning will extrinsic evidence be considered to give effect to the parties’ intentions.” Shifrin v.


                                                    7
Forest City Enterprises, Inc., 597 N.E.2d 499, 501 (Ohio 1992). Under Ohio law, common

words appearing in the contract “will be given their ordinary meaning unless manifest absurdity

results, or unless some other meaning is clearly evidenced from the face or overall contents of

the instrument.” Id. (internal quotation and citation omitted).

       Upon review, the Court rejects plaintiff’s argument. Here, the policy provisions are not

inconsistent. By way of example, the policy contains a coverage provision directed at

vandalism, which provides that losses stemming from vandalism will not be covered if the

property is vacant for more than 30 days. There are no actions that an insured can take to obtain

coverage for vandalism if a property is vacant for more than 30 days. On the other hand, an

insured may leave a property unoccupied for any length of time and still obtain coverage

resulting from freezing pipes. The policy simply requires the insured to take certain actions, i.e,

use reasonable care to either maintain heat in the building or structure or shut off the water

supply and drain the system and appliances. Provided these precautions are taken, coverage will

be afforded during any period that the premises is unoccupied. Thus, the Court does not find

that the “Permission Granted To You” provision conflicts or is ambiguous with the “Losses We

Do Not Cover” provision. Rather, both provisions allow coverage for an unoccupied premises.

       Plaintiff next argues that the personal property coverage is broader than the dwelling

coverage. Plaintiff claims that losses to personal property occurred due to the discharge of

water, as opposed to freezing. Plaintiff claims that the policy does not exclude loss to personal

property resulting from water discharge. Unlike the provision directed at dwelling coverage,

which excludes losses due to “freezing of plumbing...or discharge, leakage, or overflow...caused

by freezing...,” the coverage provision directed at personal property contains no such language.


                                                 8
       Upon review, the Court disagrees. The provision directed at personal property provides:

       We will cover sudden and accidental direct physical loss to [personal property], except as

limited or excluded in this policy, caused by:

       14. Freezing of a plumbing, heating or air conditioning system or a household appliance.

               We do not cover loss at the residence premises...caused by or resulting from
               freezing while the building structure is vacant, unoccupied or under construction
               unless you have used reasonable care to:

               a)      maintain heat in the building or structure; or

               b)      shut off the water supply and drain the water from the systems and
                       appliances.

(Policy at PageID 165).

       The Court does not find the dwelling and personal property provisions to be inconsistent.

Nor does the use of slightly different language mean that the parties necessarily agreed to

different coverage. Here, although the personal property provision does not expressly exclude

loss occurring due to “discharge, leakage, or overflow...caused by freezing,” it does expressly

exclude coverage for loss to personal property “caused by or resulting from freezing.” Plaintiff

essentially asks that the Court read this provision to limit the exclusion to only the loss to the

actual pipe. But this language appears in the personal property section of the policy.1 As such,

plaintiff’s interpretation makes no logical sense. Rather, the Court finds that the provision

excludes coverage for loss to personal property resulting from or caused by freezing pipes.


 1
         It would make no sense that the parties intended to exclude only
         loss to the pipe under the personal property section. Pipes, as well
         as construction materials and supplies, are covered under
         “dwelling protection.” (Policy at PageID 162). Thus, it would be
         illogical to exclude from coverage a loss that is not covered in the
         first place.

                                                  9
Damage to personal property “caused by” or “resulting from” freezing pipes includes loss to

personal property occurring from water escaping due to freezing pipes. Accordingly, plaintiff’s

argument is rejected.

       With these policy provisions in mind, the Court now turns to defendant’s arguments.

Defendant argues that plaintiff left the property unoccupied. In addition, defendant claims that

the evidence demonstrates that damage to the dwelling and personal property occurred due to

freezing pipes. Therefore, in order to qualify for coverage, plaintiff must establish that he used

reasonable care to either maintain the heat or shut off the water supply. According to defendant,

no reasonable juror could find in plaintiff’s favor. In response, plaintiff argues that the property

was not “unoccupied,” nor does the evidence conclusively demonstrate that the pipes failed as a

result of freezing. Plaintiff argues that even if defendant establishes the two elements of the

exclusion, plaintiff nonetheless used reasonable care to maintain the heat. Therefore, defendant

is not entitled to summary judgment on the issue of coverage.

        The parties do not dispute that defendant bears the burden of establishing the

applicability of the exclusion. Therefore, to be entitled to summary judgment defendant must

establish that: (1) the loss resulted from freezing and (2) the property was “vacant, unoccupied,

or under construction” at the time the freezing occurred.

       1. “Freezing”

       With regard to the first prong, the Court finds that defendant is entitled to summary

judgment. Defendant relies on the expert report of Nick Leone in support of its position that the

loss at issue resulted from freezing. Leone is a registered professional engineer licensed by the

State of Ohio. Defendant employed Leone to investigate the cause of the loss at issue in this


                                                 10
case. Leone determined that two “failures” occurred. One occurred in an upstairs bathroom. A

compression connection on the hot water supply line located under the sink pulled out from the

valve stop. The second occurred in a downstairs bathroom where Leone discovered a crack in

the supply line piping at the 90E elbow supplying the cold water to the bathtub. Plaintiff does

not appear to dispute that the crack in the supply line is physical evidence that freezing caused

this plumbing failure. The failure of the compression connection, however, is not necessarily

caused by freezing. It is, however, consistent with frozen pipes. Leone did testify, however,

that the likelihood of two unrelated failures occurring at or near the same time was nearly

impossible.

       In addition to the aforementioned, Leone reviewed various records, including natural gas

records for the property. Those records showed higher gas usage in the early months of 2016.

Leone compared the usage from those months to the usage for December. In February of 2016,

the “heating degree value” was 1061. This corresponded to 16.9 MCF of natural gas used.

December of 2016 saw a similar heating degree value, yet only 3.6 MCF of natural gas was used.

According to Leone, this usage is not consistent with continued use of a furnace as a primary

heat source.

       Leone also reviewed the water records. The records show virtually no water usage at the

property in all of 2016 until December 18, 2016, at which point a large spike in water was

recorded. The spike continued through December 25, 2016. Thereafter, no water usage was

again recorded. Leone avers that the spike on December 18, 2016 is consistent with the

occurrence of a “freezing event.” Leone also reviewed historical temperature data. The data

shows a stretch of below freezing temperatures occurring on December 14, 15, and 16. This


                                                11
freezing stretch was followed by a slight temperature increase on December 17 and December

18, which would allow water to flow from the “frozen failed pipes.” In other words, the

temperature data is entirely consistent with the water records, which show a spike in water usage

on December 18, 2016.

       Based on the foregoing, defendant’s expert opines that, to a reasonable degree of

scientific certainty, freezing is the probable cause of the loss at the property.

       Plaintiff offers no evidence in response. Rather, plaintiff argues that he disputes some of

the underlying facts on which Leone relies. As such, although plaintiff does not present any

evidence of his own, a jury could reject Leone’s testimony. Upon review, the Court finds that,

as a matter of law, defendant establishes that the loss resulted from freezing. Plaintiff does

challenge some of the facts on which Leone relies. But those facts are not necessary to Leone’s

opinion. By way of example, Leone indicates that his analysis of the natural gas records is

buttressed by the fact that when he investigated the loss, he discovered that the furnace was set to

“pilot mode.” Plaintiff points to his testimony in which he avers that he did not place the furnace

in “pilot mode.” In addition, other testimony supports the conclusion that the furnace was set to

“pilot mode” by individuals entering the house after the loss occurred. As defendant points out,

however, whether the furnace was set to pilot mode is not the relevant inquiry. Rather, the issue

is whether there was heat in the house. Plaintiff does not dispute the natural gas records on

which Leone relies to establish that there was insufficient heat in the house in December to

operate a furnace. Whether that furnace was set to “run” or “pilot light” does not matter to the

issue of whether freezing occurred.

       Plaintiff further disputes the water records. According to plaintiff, Leone observed water


                                                  12
flowing at the house during his inspection in January of 2017, yet the water meter recorded no

usage that day. As such, the water meter is broken and the water records are unreliable. But

there is no evidence that plaintiff used an appreciable amount of water in 2016. It is further

undisputed that a large amount of water flowed through the pipes at or around that time frame

that the water records show a large spike in usage. Thus, there is simply no evidence that the

water meter did not work prior to December 25, 2016. And, as defendant points out, Leone

relies on the water records to show when the freezing occurred, not if freezing occurred.

       The Court also rejects plaintiff’s argument that the jury could accept Leone’s testimony

that “other causes” exist for the plumbing failure in the upstairs bathroom. Plaintiff points out

that Leone testified that a compression connection may pull out from the valve stop for a variety

of reasons. But, that argument goes only to the first plumbing failure. Plaintiff makes no such

argument with regard to the crack in the supply line piping at the 90E elbow in the downstairs

bathroom. Not only does plaintiff appear to concede that freezing caused this failure, but

plaintiff ignores Leone’s testimony regarding the other failure. Although standing alone, other

causes may result in the first failure, Leone explained that he concluded that freezing caused

both failures due to the unlikelihood that two separate and unrelated plumbing failures would

occur at the same time. Plaintiff offers no evidence in response.2


 2
         Plaintiff further claims that he is entitled to explore with the jury
         Leone’s “inconsistent” opinions. Initially, Leone testified that the
         plumbing failures are “consistent” with freezing. Plaintiff moved
         to strike this opinion and the Court allowed the parties to engage in
         expert discovery. Subsequently, Leone filed a second report and
         an additional declaration clarifying that, to a reasonable degree of
         scientific and engineering certainty, the probable cause of the
         plumbing failures is freezing. The Court does not find these
         opinions to be inconsistent. Certainly, it does not create a question

                                                13
       Accordingly, although plaintiff attempts to “poke holes” in Leone’s opinion, plaintiff

does not offer sufficient evidence from which a jury could find that freezing was not the cause of

the plumbing failures. Plaintiff offers no evidence of his own. At best he questions certain of

the facts relied on by the expert. But those facts are not necessary to Leone’s opinions.3 For

these reasons, the Court finds that no genuine issue of material fact exists with regard to the

cause of the plumbing failures.

       2. “Unoccupied”

       Defendant also argues that reasonable minds could only conclude that the property was

“unoccupied” at the time the freezing occurred.4 The policy does not contain a definition for

“unoccupied.” Defendant cites various cases in which courts have defined “occupancy” or

“unoccupied” as a matter of law. The Court finds that only cases interpreting Ohio law are

relevant as other jurisdictions interpret the terms in varying ways.

       One such definition appears in Moody v. Amazon Ins. Co., 38 N.E. 1011 (Ohio 1894),

overruled in part on other grounds, Germania Fire Ins. Co. v. Werner, 76 Ohio St. 543 (1907):

       To constitute occupancy of a building insured as a ‘dwelling house,’ it is not essential


         of fact as to whether freezing caused the plumbing failures.
 3
         Plaintiff questions other “facts” too. According to plaintiff,
         Leone’s opinion is dependent on the pilot light for the hot water
         heater being set to “on,” but at the time of the inspection, it was set
         to “off.” But plaintiff offers no evidence that he set it to “off”
         prior to the loss. Rather, his own evidence indicates that other
         people were in the house attempting to turn off the gas and water
         in order to ensure the safety of the property. See, e.g., Doc. 20 at
         PageID 615 (“Mr. Bey went into the property to try and turn off
         the water and anything else that could cause a problem.”)
 4
         Defendant does not argue that the property was vacant or under
         construction.

                                                 14
       that it be put to all the uses ordinarily made of a dwelling, or to some of those uses all of
       the time, or that the whole of it be employed in that use; nor will the building be
       considered as unoccupied upon its ceasing to be used as a family residence, where the
       household goods remain ready for use, and it continues to be occupied by one or more
       members of the family, who have access to the entire building for the purpose of caring
       for it, and who do care for it, and make some use of it as a place of abode.

(Emphasis added.). See also, Eureka Fire & Marine Ins. Co. v. Baldwin, 57 N.E. 57 (1900)(after

tenant moved out, house was “unoccupied” even though: owner’s son slept at house during the

day; a cot, chair, and alarm clock were present at the house; and owner checked on house every

day). Another Ohio court interpreted the definition as follows:

       A dwelling house is vacated or unoccupied within the meaning of a condition against
       vacancy by the permanent removal therefrom of the regular occupants, even though a few
       articles are left on the premises or occasional or limited use is made of the insured
       dwelling.

Manos v. Ohio Fair Plan Und. Ass’n, 1988 WL 75366 (Ohio Ct. App. July 13, 1988).

       On the other hand, plaintiff argues that the definition of “unoccupied” is ambiguous and,

as such, the Court must construe the term against the insurer. According to plaintiff, the

dictionary definition of “unoccupied” is “without occupants; empty; vacant.” Plaintiff claims

that “empty,” in turn, means “containing nothing; having none of the usual or appropriate

contents.” Alternatively, plaintiff points out that the dictionary also defines “unoccupied” as

“deserted,” which, in turn, is defined as “to leave without intending to return.” Plaintiff claims

that the Court must apply one of these definitions as ambiguous terms must be construed

narrowly in favor of the insured. Here, there is evidence that plaintiff maintained belongings at

the property. In addition, plaintiff claims that defendant lacks evidence that he left the property

without intending to return.

       Ohio courts have interpreted the term “unoccupied” as a matter of law. The definition


                                                 15
uniformly requires more than occasional or sporadic use of a property. This is consistent with

the purpose of the policy, which is to insure a “dwelling,” i.e., the structure in which the insured

resides. The Court’s definition is supported by the policy provision in which the term is found.

Although the policy’s “Permission Granted to You” provision allows the residence premises to

remain unoccupied, damage resulting from frozen pipes of an unoccupied dwelling is covered

only if an insured uses reasonable care to maintain heat or shut off the water. It is apparent from

a cursory reading that the intent of the provision is to prevent loss to the property from freezing

pipes if a person is not going to be present to maintain the property. In such a situation, extra

care must be taken to prevent loss. Whether solely belongings remain would have no bearing on

this issue. Thus, plaintiff’s proposed definition simply does not make sense in light of the

provision as a whole.

       Having defined the provision to require the presence of the insured for “more than

occasional or sporadic use,” the Court now turns to whether the facts at issue demonstrate that

the property was “unoccupied” as a matter of law. Construing the facts in the light most

favorable to the plaintiff, the Court finds that a question of fact exists as to whether plaintiff

“occupied” the property at the time of loss. Defendant relies on testimony from plaintiff’s

neighbor, who avers that it never appeared that anyone lived at the property. And, according to

defendant, the utility records show little to no water or gas usage for the better part of 2016. On

the other hand, plaintiff testified that he “might spend five days in [Rocky River] and five days at

the [insured property.] At the very least, at the very least, if I was spending more time in

[Rocky River] I would be in my house, at the very least once a week or once every two weeks.”

This Court is not permitted to judge credibility at the summary judgment stage. Plaintiff also


                                                  16
points out that he used the property’s address as his mailing address and kept important papers

there. While standing alone the presence of belongings may not satisfy the “occupancy” test,

coupled with plaintiff’s testimony, the Court finds that sufficient evidence exists from which a

jury could decide that plaintiff occupied the property.

       Plaintiff also argues that, in addition to the policy at issue, defendant insured plaintiff’s

automobile. The automobile policy listed the house in Rocky River as plaintiff’s residence. In

addition, defendant issued a homeowner’s policy to plaintiff for the Rocky River property. That

policy also listed Rocky River as his residence. It appears that plaintiff may be arguing that

defendant is estopped from claiming that the property was “unoccupied” because defendant

knew that plaintiff at least partially resided in Rocky River. But, the policy at issue permits the

“residence” to be “unoccupied.” Therefore, the fact that defendant may have known of the

Rocky River “residence” does not mean that defendant is prohibited from raising the issue of

“occupancy.”

       3. Reasonable care

       The Court now turns to whether plaintiff “used reasonable care to maintain the heat.”

Upon review, the Court finds that defendant is not entitled to summary judgment. As an initial

matter, the parties dispute who bears the burden of proof on this issue. According to defendant,

this aspect of the provision constitutes an exception to the exclusion. As such, plaintiff bears the

burden of proof. Plaintiff claims, however, that the entirety of the provision constitutes the

exclusion, for which the insurer bears the burden of proof. The Court need not address this

issue. Assuming arguendo that plaintiff bears the burden of proof, he satisfies that burden for




                                                 17
purposes of avoiding summary judgment.5

       Defendant relies on its expert, who analyzes the heating records for the year. A

comparison of heating days per month with natural gas usage shows that the furnace could not

have been used as a heat source in November or December. In addition, the expert compared

usage from the cold weather months of early 2016 (during which time the furnace was used as a

heat source) with the usage from November and December of 2016. This comparison shows a

dramatic decrease in usage in the late months of 2016 and further confirms that natural gas was

not used to heat the property. Plaintiff, however, offers testimony that he always kept the

furnace on and set the thermostat to 65 degrees. To his knowledge, the furnace worked. In

addition, plaintiff testified that when he was “there during the winter months,” the temperature in

the house was never under 65 degrees. Notably, defendant wholly fails to address this evidence.

Again, as set forth above, the Court is not permitted to make credibility determinations in

addressing the parties’ summary judgment motions. The Court simply cannot say that plaintiff

failed to use reasonable care to maintain the heat as a matter of law. Defendant was at the

property on December 10th and testified that the furnace was working, the thermostat was set to

65 degrees, and the house was warm. According to defendant’s expert, the pipes froze

approximately eight days later. Viewing the evidence in the light most favorable to the plaintiff,



 5
         Although plaintiff moves for summary judgment, his motion is
         directed only at coverage. He indicates that “[r]ather than slay
         windmills, we will allow Allstate to set forth its proof and raise the
         exclusions it believes apply. We will then address the merits of
         Allstate’s position in our reply brief.” Plaintiff, however, did not
         file a reply brief. Therefore, plaintiff is not entitled to summary
         judgment on the “reasonable care” issue because plaintiff never
         made any argument in the context of its motion .

                                                 18
the Court finds that a question of fact exists with regard to “reasonable care.”

       CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment is DENIED and

Defendant Allstate’s Motion for Summary Judgment re: Coverage is GRANTED in PART and

DENIED in PART. Defendant is entitled to summary judgment with respect to the issue of

“freezing.” Questions of fact exist, however, with respect to the issues of “unoccupied” and

“reasonable care.” As no party moved for summary judgment on count two, that count also

remains pending.

       IT IS SO ORDERED.




                                      /s/ Patricia A. Gaughan
                                      PATRICIA A. GAUGHAN
                                      United States District Judge
                                      Chief Judge
Dated: 10/24/18




                                                 19
